IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-16-00133-CR

CLIFTON DELMAR JACKSON,
                                                               Appellant
v.

THE STATE OF TEXAS,
                                                               Appellee




                            From the 278th District Court
                               Walker County, Texas
                               Trial Court No. 27251


                            MEMORANDUM OPINION


       Appellant, Clifton Delmar Jackson, attempts to appeal from his conviction entered

in the 278th District Court in Walker County on April 6, 2016.             The trial court’s

certification of appellant’s right of appeal indicates that appellant waived his right to

appeal. TEX. R. APP. P. 25.2(d). In addition to the trial court’s certification, the following
exchange between appellant and the trial court at the punishment phase of trial is

particularly instructive:

        THE COURT:          By accepting this plea bargain, and the Court is not
                            bound by the plea bargain; however, I will advise you
                            that the Court is going to honor that recommendation
                            and honor your request, if I’m sure that you
                            understand that in so doing you give up any right of
                            appeal. You give up your right to any further jury
                            proceedings and all other constitutional privileges that
                            go along with entering an agreement of that fashion.
                            Do you understand that?

        MR. JACKSON:        Yes, sir.

        THE COURT:          Are you asking         me    to   go   along   with   that
                            recommendation?

        MR. JACKSON:        Yes, I am.

(Emphasis added.)

        Based on the foregoing, we hereby dismiss appellant’s appeal. See Chavez v. State,

183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (en banc) (“A court of appeals, while having

jurisdiction to ascertain whether an appellant . . . is permitted to appeal . . . must dismiss

a prohibited appeal without further action, regardless of the basis for the appeal.”);

Monreal v. State, 99 S.W.3d 615, 621 (Tex. Crim. App. 2003) (holding that an appellant who

has executed a waiver of appeal, whether negotiated or non-negotiated, could not appeal

without the permission of the trial court); see also Perez v. State, 885 S.W.2d 568, 570 (Tex.

App.—El Paso 1994, no pet.) (“Merely filing a notice of appeal is not sufficient to



Jackson v. State                                                                         Page 2
overcome the prior waiver of appeal.” (citing Ex parte Tabor, 565 S.W.2d 945, 946 (Tex.

Crim. App. 1978))).




                                              AL SCOGGINS
                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed November 16, 2016
Do not publish
[CRPM]




Jackson v. State                                                                 Page 3